
	
		II
		Calendar No. 443
		111th CONGRESS
		2d Session
		H. R. 5551
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 24, 2010
			Received and read the first time
		
		
			June 25, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To require the Secretary of the Treasury to
		  make a certification when making purchases under the Small Business Lending
		  Fund Program.
	
	
		1.Certification under the Small
			 Business Lending Fund ProgramBefore the Secretary of the Treasury makes
			 the first purchase (including a commitment to purchase) under the Small
			 Business Lending Fund Program under the Small Business Jobs and Credit Act of
			 2010, the Secretary shall certify, under oath, to the Inspector General of the
			 Department of the Treasury, with a copy to the Comptroller General of the
			 United States, that the purchase-decision process has been designed so that
			 each purchase decision is made solely on the basis of economic fundamentals and
			 not because of any political considerations.
		
	
		
			Passed the House of
			 Representatives June 23, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		June 25, 2010
		Read the second time and placed on the
		  calendar
	
